EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see P. 13-18, filed 02/22/2021, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

3.	Claims 1-42 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Wang et al. (US PGPub./Pat. 20130228802) teach a two dimensional array light-emitting diode device is disclosed, which includes a transparent substrate including a first surface; a plurality of adjacent light-emitting diode units arranged on the first 

Li et al. (US PGPub./Pat. 20150171266) teach an apparatus includes a substrate having a front side a back side opposite the front side. The substrate includes a plurality of openings formed from the back side of the substrate. The openings collectively define a pattern on the back side of the substrate from a planar view.  In some embodiments, the substrate is a silicon substrate or a silicon carbide substrate. Portions of the silicon substrate vertically aligned with the openings have vertical dimensions that vary from about 100 microns to about 300 microns. A III-V group compound layer is formed over the front side of the silicon substrate. The III-V group compound layer is a component of one of: a light-emitting diode (LED), a laser diode (LD), and a high-electron mobility transistor (HEMT).



“…forming an array of light emitting elements of the integrated active-matrix light emitting pixel array based device on a first side of the semiconductor substrate by directly and epitaxially growing a plurality of semiconductor layers of the light emitting elements on a semiconductor surface of the semiconductor substrate on the first side of the semiconductor substrate…” (Claim 1; Claims 32 and 42 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  or more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628